 LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS339APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL bargain collectivelyupon requestwith Amal-gamated Clothing Workers of America,C.I.O., Local 297, asthe exclusive representative of all employees in the bar-gaining unit described below with respect to wages, ratesof pay, hours of employment,or other terms or conditionsof employment and, if an understanding is reached,embodysuch understanding in a signed agreement.The bargainingunit is:All employees in the men's and women's alterationdepartments at the Respondent'sLos Angeles, LongBeach,Hollywood,HuntingtonPark,San Diego,Pomona,Burbank, and San Bernardino,California,retail establishments,including tailors, bushelmen-fitters, finishers,operators,rippers, and pressers,excluding all supervisors within the meaning of theAct.WE WILL NOT inany manner interfere with the effortsof the above-named union to bargain collectively with us,or refuse to bargain with said union as the exclusive repre-sentative of the employees in the bargaining unit set forthabove.FOREMAN & CLARK, INC.,Employer.Dated .................By...................................................(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date hereof, and must not be altered, defaced, or coveredby any other material.LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, AND HELPERS OFAMERICA, AFL: AND JOHN KENNEDY.,ItsBusiness AgentandFRANK H. DONLON, Jr.andTHEBABCOCK & WILCOXCO. Case No. 4-CB-129. June 4, 1953DECISION AND ORDEROn January 15, 1953, Trial Examiner James A. Shawissued his Intermediate Report in the above-entitled pro-105 NLRB No. 31. 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDceeding, finding that the Respondent Union and its businessagent had engaged in and were engaging in certain unfairlabor practices and recommendingthat theycease and desisttherefrom and take certain affirmative action, as set forthin the copyof the Intermediate Report attached hereto. There-after the Respondent Union filed exceptions to the IntermediateReport and a supporting brief.The Board'has reviewed the rulingsmade by the TrialExaminer at the hearing and finds no prejudicial error wascommitted. Therulings arehereby affirmed.The Board hasconsidered the IntermediateReport, theexceptions and thebrief, and the entire record in the case, andhereby adopts thefindings,conclusions,and recommendationsof the TrialExaminer, with the following additions and modifications.21.We agreewith the TrialExaminer thatalthough therewas no written contract between Babcock&Wilcox and theRespondent Union there was a tacit understanding or workingarrangementbetween them that on jobs requiring work ofthe kind customarilyperformedby membersof the RespondentUnion,Babcock & Wilcox would hire onlymembers of theRespondentUnion whohad been referredby it for employ-ment. This understanding reflects the general practice of theRespondentUnion,whichin turn stemsdirectlyfrom itsworking rules.'As pointed out in the Intermediate Report,rule 17 provides that ''Onlymembers in good standing shallbeemployedon all jobs coming under the jurisdiction ofLodge No. 13. All men shallbe hired through the businessrepresentativeofLodge No.13," and rule 8 provides that"the business representativeshall haveaccess to all jobs,and it shallbe his dutyto appoint foremen and stewards onall jobs." Rule8 imposes on the stewardsthe duty, interalia, ofseeing that the working rulesare enforced.James J. Ryan was vicepresidentof the Local when thepresent working rules were drafted in 1947 and continued inthat office until June 1952. While holdingthat office he fre-1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powers inconnection with this case to a three-member panel(Members Houston,Murdock,and Peter-son]'Consistent with the views expressed in his dissenting opinions in American Pipe and SteelCorporation, 93 NLRB 54, and Byers Transportation Company, Inc., 94 NLRB 1494, MemberMurdock would be disposed to find that there was no restraint, coercion, or discriminationto encourage membership in a labor organization shown, and would accordingly dismiss thecomplaint In his view, Donlon, who had chosen to be a member of the Union, had agreed tobe bound by its rules which provided a fair and equitable rotation of job opportunities amongout-of-work members Donlon therefore could not complain against the withdrawal of a jobassignment mistakenly given him in the belief that he was out of work and entitled to the nextopportunity However, recognizing that his views are contrary to the majority decisions in thecases referred to, and that he is bound thereby, Member Murdock has signed the decision inthis case.3Indicative of the significance of the working rules to the Respondent Union's practices isthe fact that in at least one instance in which the Respondent Union had a written contractwith an employer,Philadelphia Iron Works, Inc.,the contract provided that ", .the workingconditions of Local Lodge No 13 shall be complied with in conjunction with this Agreement."See Philadelphia Iron Works,Inc., 103 NLRB 596. LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS341quently served as steward on various jobs, the last of whichterminated in March 1951. Several of these were jobs inwhichBabcock & Wilcox was the employer. He testifiedwithout contradiction that on all these jobs, when men wereneeded, the erector conveyed his needs to the foreman, theforeman told the steward how many men would be required,and the steward called the union office and told them to sendthe requisite number of men. No men were placed on thepayroll until they had reported to the steward. Usually theyhadwritten evidence of referral by the Local but if not,thestewardwould check with the Local's office to makesure they had clearance satisfactory to the business agent.Infilling the requestsmade by stewards, the businessagent,orpersons acting under his supervision, referredmembers in rotation from the out-of-work-list which wasmaintained in the office of the Local for that purpose. Thecharging party, Frank Donlon, testified, also without con-tradiction, that at a meeting of the Respondent Union in MayorJune 1951, Frank Kennedy, its business agent, takinghold of the current out-of-work list, said, "This is the worklist and this is the only way anyone will go to work in Local13, through this list and myself."'The circumstances fully set forth in the IntermediateReport, under which Frank Donlon was refused employmentwithBabcock & Wilcox at its University of Pennsylvaniajob in June 1951, clearly indicate that Babcock & Wilcox wascomplying with the demand of the Respondent for such action,transmitted through the Respondent Kennedy, Peterson, andSt.John, the latter two being respectively the steward andthe foreman on the jobs4Kennedy made this statement immediately after a member had obtained the floor andadvocated throwing the then current out-of-work-hst "out the window" because he believedthat"itwas not worked fairly " The Trial Examiner admitted this testimony but rejectedsubsequent offers of proof that Kennedy repeated his statement in substance at later unionmeetings.The Trial Examiner also rejected questions designed to elicit how many unionmeetingsoccurred at which the out-of-work list was discussed. In his intermediate Report(footnote11) the Trial Examiner states that he "ignores all testimony in the record asregardswhatwas said and by whom at meetings of Local 13" (underscoring supplied)because such testimony concerns the internal affairs of the Union. We do not adopt theTrial Examiner's remarks in this connection insofar as they imply that the Board shouldnot rely on testimony relevant to the issues in a case before it because such testimonymay involve the internal affairs of a union. Although most of the testimony and offers ofproof to which the Trial Examiner refers were not clearly relevant, the quoted statementof Kennedy was and, in fact, objection was not made to its receipt in evidence.5StJohn testified that on June 18, 1951, Peterson told him that Kennedy had telephonedPeterson and told him "not to allow Frank Donlon to go to work when he showed up " Peter-son,whose testimony was not introduced until after St John's, testified that before Donlonappearedat the University of Pennsylvania job site, but on that same day, Kennedy tele-phoned him and said, "If Frank Donlon shows up not to allow him to go to work."The Respondent Union contends that this testimony of St John's has no probative valuebecause it was hearsay and that of Peterson so confusing and inconsistent as to lose anyaspect of credibility. Although St John's testimony was hearsay as to whether KennedycalledPeterson and what he told him, it was clearly admissible to establish the fact thatPeterson informed St. John that there was such a conversation and Peterson's version ofthe substance of the conversation. After the introduction of Peterson's testimony the Trial 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that Kennedy made his demand becausehe had learned, after telegraphing Donlon to report at theUniversity of Pennsylvania job, that whileDonlon's name wason the out-of-work list Donlon had obtained employmentoutside the jurisdiction of the Respondent Union withoutreporting that fact to the Union, thus disrupting the rotationsystem. The conduct of Kennedy and of Babcock & Wilcoxis thoroughly consistent with the practice described aboveof restricting employment to members of Local 13 referredby the Local, thus supporting the conclusion that there wasa tacit understanding between the Respondent Union andBabcock & Wilcox to observe such practice. We find, likethe Trial Examiner, that because there was no lawful obligationforBabcock & Wilcox to limit employment in this manner,the conduct of the Respondent Union in demanding that Donlonnot be permitted to work and the compliance of Babcock &Wilcox with this demand were in violation of Section 8 (b)(1) (A), 8 (b) (2), and 8 (a) (3) of the Act, respectively.62.In the absence of exceptions thereto, we adopt therecommendations of the Trial Examiner that Frank Donlon'sright to back pay be limited to the period set forth in sectionV of the Intermediate Report entitled "The Remedy."3.Also in the absence of exceptions thereto, we adoptthe recommendation of the Trial Examiner that RespondentKennedy not be held personally liable for a proportionalshare of the back pay recommended above.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that: the Respondent LocalNo. 13, International Brotherhood of Boilermakers,Iron ShipBuilders,and Helpers of America,AFL, andits officers, rep-resentatives,and agents,shall:Examiner was justified in treating St. John's testimony as highly corroborative of Peter-son's.Peterson's testimony showed no confusion as to the substance of his conversationwithKennedy or that it took place on the day when Donlon appeared at the job site andbefore his appearance but only as to the calendar day on which these events took place.Eventually he fixed the day as June 18. Peterson, St. John, Costello (the erector for Babcock& Wilcox on the university job), and Donlon all agree that Donlon appeared at the job siteon June 18, 1951, and was refused employment.StJohn testified further that when Donlonappearedon the 18th, St. John told him, inthe presence of Peterson and Costello, that "John Kennedy instructed us not to allow himtogo to work." The testimony of Costello and of Donlon corroborates this, and both alsotestified that at this time Peterson also stated that Kennedy had called him and told himnot to let Donlon go to work. Costello admits that he did not even attempt to see that Donlonbe given a chance to work.6 Philadelphia Iron Works Inc., supra Although we agree with this conclusion of the TrialExaminer we do not adopt the reasoningby which hereached it insofar as it implies, or mightbe interpreted as implying, that there are no circumstances in which an agreement condition-ing employment upon a union's approval,without more,may be lawfully complied with. NationalUnion of MarineCooks andStewards, CIO(Pacific American Shipowners Association), 90 NLRB1099, 1101; Pacific American Shipowners Association,et al.,98 NLRB 582 LOCAL 13, INTERNATIONAL BROTHERHOODOF BOILERMAKERS343A.Cease and desist from:(1) Requiring employees of, or applicants for employmentwith,The Babcock & Wilcox Co. to obtain clearance or jobreferrals from Local 13, International Brotherhoodof Boiler-makers, Iron Ship Builders, and Helpers of America, AFL, asa condition of employment, unless such referralsaremadeon a nondiscriminatory basis, pursuantto an agreemententered into in conformity with the Act.(2) Causing or attempting to cause The Babcock & WilcoxCo., its officers,agents, successors,or assigns,to discrimi-nate against applicants for employment or its employees, inthe aforesaid or in any other manner, with respect to their hireor tenure of employment, in violation of Section 8 (a) (3) of theAct.(3) In any like or related manner restrainingor coercingapplicants for employment with or employees of The Babcock&Wilcox Co., its successorsor assigns,in theexercise oftheir rights under Section 7 of the Act.B.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:1.Notify The Babcock & Wilcox Co., in writing, that it doesnot object to that Company employing Frank H. Donlon, Jr.,but on the contrary now requests that it doso, inaccordancewith therecommendationsin the section of the IntermediateReport entitled "The Remedy."2.Notify, in writing, all other employees, in the area overwhich it claims jurisdiction and to whom it has furnished work-men, that it does not object to the employment of Frank H.Donlon, Jr.3.Notify Frank H. Donlon, Jr., in writing, that it has soadvised The Babcock & Wilcox Co. and other such employersin the area.4.Make Frank H. Donlon, Jr., whole for any loss of pay orearningshemay have suffered because of the discriminationagainsthim, in the manner and to theextentset forth in thesectionof theIntermediateReport entitled "The Remedy."5.Post at the office of Local 13 in Philadelphia, Pennsylvania,copiesof thenoticeattached hereto and marked "Appendix A." 7Copies ofsaid notice,to be furnished by the Regional Directorfor the Fourth Region, shall, after being duly signed by repre-sentativesof the Respondent Union, be posted by it immediatelyupon receipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shall be taken by the Union to insure thatsuch noticesare notaltered, defaced, or covered by any othermaterials.6.Mail to the Regional Director for the FourthRegion copiesof the notice attached hereto as Appendix A for posting, TheIIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to aDecree of the United States Court of Appeals. Enforcing an Order."Z9t555 0 - 54 - 23 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDBabcock & Wilcox Co. being willing, in places where notices toits employees are posted.Copies of said notice to be furnishedby the Regional Director for the Fourth Region shall, afterbeing signed as provided in paragraph numbered 5,above, beforthwith returned to the said Regional Director for the saidposting.7.Notify the Regional Director for the Fourth Region inwriting within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.APPENDIX ANOTICETO ALLMEMBERSOF LOCAL NO. 13, INTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS, AND HELPERS OF AMERICA, AFL, AND TOALL EMPLOYEES OF THE BABCOCK & WILCOX CO.Pursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT require applicants for employment with,or employees of, The Babcock & Wilcox Co. to obtainclearance or job referrals from this union as a conditionof employment,unless such referrals are made on a non-discriminatory basis, pursuant to an agreement enteredinto in conformity with the Act.WE WILL NOT cause or attempt to cause the above-named employer, its officers, agents, successors, orassigns, to discriminate against its employees,or appli-cants for employment with it, in the aforesaid or in anyothermanner with respect to their hire or tenure of em-ployment, in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrainor coerce applicants for employment with such employer,or its employees, in the exercise of their rights underSection 7 of the Act.WE WILL make Frank H. Donlon, Jr., whole for anyloss of pay he may have suffered because of the discrimi-nation against him.INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, AND HELPERSOF AMERICA, LOCAL 13, AFL.Dated .............By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof and must not be altered, defaced, or covered by anyother material. LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS345Intermediate ReportSTATEMENT OF THE CASEUpon charges filed by Frank H. Donlon, Jr., an individual, the General Counsel of theNational Labor Relations Board.' by the Regional D i rector for the Fourth Region (Philadelphia,Pennsylvania), issued a complaint dated July 31, 1952, against Local 13, International Brother-hood of Boilermakers, Iron Ship Builders, and Helpers of America, AFL: and John Kennedy, ItsBusiness Agent, hereinafter referred to respectively as the Respondent Union and Respond-ent Kennedy,2 alleging that the Respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (1) (A) and 8 (b) (2) and Sec-tion2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act. Copies of the charges, complaint, and notice of hearing were duly servedupon each of the Respondents.3With respect to the unfair labor practices the complaint alleged in substance that: (1) Atall times since on or about May 27, 1951, Respondent Union has been party to, has maintained,and has enforced an arrangement, understanding, or agreement with B & W, whereunder, forwork to be performed within the geographic jurisdiction of Respondent Union, applicants foremployment must be approved for such employment by Respondent Union; (2jon or aboutJune 14, 1951, Respondent Union, through Respondent Kennedy, directed Frank H. Donlon, Jr.,to report for work at an installation for B & W, thereafter on or about the same date. Re-spondent Union, through Respondent Kennedy, directed Frank H. Donlon, Jr., not to reportfor work at said installation; thereafter on or about the same date, Respondent Union, throughRespondent Kennedy, directed B & W, through its agents and representatives, td withhold em-ployment from Frank H. Donlon, Jr.; (3) as a result of the acts of Respondent Union-de-scribed immediately hereinabove, B & W did, on or about June 18, 1951, refuse employmentto Frank H. Donlon, Jr., and has since that date refused employment to Frank H. Donlon, Jr.;and (4) by the acts described above, and by each of said acts, the Respondents did restrainand coerce and are restraining and coercing employees in the exercise of the rights guar-anteed employees by Section 7 of the Act, and by said acts the Respondents did cause anemployer to discriminate against an employee in violation of Section 8, subsection (3) of theAct, and that by the whole of saidactsdescribed above Section 8 subsections (b) (1) (A) and(b) (2) of the Act.On August 7, 1952, the Respondent Union and Respondent Kennedy filed a joint ariswer inwhich in substance they denied knowledge of B & W's interstate affairs and demanded proofof same; admitted that the Union is a labor organization within the meaning of the Act, andthat Respondent John Kennedy is its businessagent;that the charging party herein was andisamember of the Unionat alltimes material herein; denied that at all times since on oraboutMay 27, 1951, Respondent Union has been party to, has maintained, and has enforcedan arrangement,understanding, or agreement with B & W, whereunder, for work to be per-formed within the geographical jurisdiction of Respondent Union, applicants for employmentmust be approved for such employment by Respondent Union; concedes that the Respondents,"on or about June 14, 1951, through John Kennedy, notified Frank H. Donlon, Jr., that, ineffect,work wasavailableat an installation of B & W so that Frank H. Donlon, Jr., may, ifhe chose, endeavor to secure such employment"; 4 that "on or about the same date, the Re-spohdent John Kennedy notified Frank H. Donlon, Jr., that, in effect, there was no knowledgethatFrank H. Donlon, Jr., was already employed and, therefore, had no need to seek otheriThe General Counsel and his representative at the hearing are referred to as the GeneralCounsel. The National Labor Relations Board is herein called the Board2On occasion the Respondent Union and the Respondent Kennedy are referred to herein asthe Respondents. The Respondent Kennedy is also referred to as John A. Kennedy, which theundersignedfinds is his true name. Consequently the undersigned on his own motion correctsthe caption in the case, the pleadings, and the record as a whole to read "John A. Kennedy."3 The charges, the caption of the complaint, and certain paragraphs refer to "Babcock &Wilcox Co., Party to aContract. " Babcock& Wilcox Co is referred to hereinafter as "B& W "Its role in the alleged unfair labor practices of the Respondents will be fully discussed here-inafter.4Quoted portion sets forth paragraph 7 of Respondents'answer inits entirety 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment"; 5 and further specifically denies that the Respondents engaged in or were en-gaging in any of the unfair labor practices alleged in the complaint.Pursuant to notice a hearing was held on August 20, 1952, before James A. Shaw, theundersignedTrialExaminer duly designated by the Chief Trial Examiner. The GeneralCounsel, the Respondents, and the charging party were represented by counsel. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties. At the onset of the hearing the GeneralCounsel moved to amend paragraph 11 of the complaint to read " . that employer Babcock& Wilcox refused to reemploy Frank H Donlon, Jr , from on or about June 18, 1951 toMarch, 1952"6 and in addition to add the following phrase to said paragraph, "within thejurisdiction of the Respondent Union." The motion to amend was granted by the undersignedAt the close of the General Counsel's case-in-chief, counsel for the Respondents movedto adjourn the hearing until Friday, August 22, 1952, for the reason that he had a previousengagement in one of the local courts. The motion was granted by the undersigned.In the interim the undersigned was advised by the parties by telegraph that the Respondentsdid not choose to offer any evidence and desired to rest their case. Accordingly the under-signed on August 21, 1952, issued an order closing the hearing as of Wednesday, August 20,1952.On September 17, 1952, the General Counsel filed with the undersigned a "Motion toCorrect the Record." The motion is hereby granted. On or about September 25, 1952, theGeneral Counsel and counsel for the Respondents filed briefs with the undersigned. Theyhave been duly considered.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUpon the entire record in the case the undersigned finds that the Employer herein, Babcock& Wilcox Co., is a corporation organized and existing under the laws of the State of NewJersey with its principal offices in New York, New York. It is engaged in the manufactureand installation of steam generating plants throughout several States of the United States.Itsprincipalmanufacturing plant is located in Barberton, Ohio. In addition it owns andoperates similar plants in the cities of Alliance, Ohio, and Beaver Falls, Pennsylvania, andin addition operates a brick plant in Augusta, Georgia. During the calendar year of 1951, itreceived the sum of $256,000 for erection work in the Commonwealth of Pennsylvania. Inthepast the Board has asserted jurisdiction over its business operations on numerousoccasions.?From all of the foregoing, the undersigned is convinced and finds that the Employer herein,Babcock & Wilcox Co., is engaged in commerce within the meaning of Section 2 (6) of the Act.IL THE LABOR ORGANIZATION INVOLVEDLocal 13, International Brotherhood of Boilermakers, Iron Ship Builders, and Helpers ofAmerica, AFL, is a labor organization within the meaning of Section 2 (5) of the ActAs indicated above, the events with which we are concerned herein center around the em-ployment practices of The Babcock & Wilcox Co., and its relations with the Respondents inthis regard. In the course and conduct of its business B & W requires the services of skilledworkers. The procurement of such workers is absolutely essential if it is to remain alivein its chosen field, that is the manufacture, sale, and erection of steam generating plantsthroughout th. country. Over the years workers skilled in the various crafts essential to themanufacture, placement, and/or erection of tanks, boilers, superheaters, the like that are5Quoted portion sets forth paragraph 8 of Respondents' answer in its entirety.Since the answer of the Respondents is not in form a general denial but for the most partspecific denials of each of the alleged unfair labor practices, paragraph by paragraph, eachcommencing with the phrase, "It is denied," except as regards the paragraph referred to inthis and footnote 4, the undersigned consequently concludes that by the language used in para-graphs 7 and 8 in said answer they constitute allegations ordinarily characterized asby wayof "confession and avoidance," and they are so treated by the undersigned in his ultimatefindings herein6See infra.7See, for example, the following cases: 8 NLRB 514; 52 NLRB 900; 61 NLRB 529 and 533;65 NLRB 83; and 72 NLRB 1256. LOCAL 13, INTERNATIONAL BROTHERHOODOF BOILERMAKERS347required in the completion of such plants have for themostpart gravitated into the Union fortheirmutualaid and protection. In many communities over the country such workers arestrongly organized. It is conceded by the Respondents herein that in the Philadelphia areasuch workers are "10016" organized and members of the Respondent Union.aIt isin the lightof this background that the events with which we are concerned herein occurred.Though there is no substantial evidence in the record of the existence of a written contractbetween B & W and the Respondent Union, the undersigned nevertheless is convinced and findsfrom the record as a whole that there was an arrangement or understanding between them tothe effect that only members of the Union referred to B & W at the job site by Business AgentKennedy would be considered for employment. This is evidenced by the undenied and uncon-tradicted testimony of Foreman St. John, and that of Martin Costello, B & W's superintendentin direct charge of the job involved herein. A resume of their testimony follows below.The pleadings and the record clearly show that the issues with which we are concernedherein center around the working rules of Local 13, and the activities and conduct of JohnKennedy, its business agent. Consequently, no understanding of the issues could be had withoutreference to the "Constitution and By-Laws" of the International Union and the "WorkingConditions and Scale of Wages of Local Lodge No. 13." which were in full force and effect atall times material herein.9Moreover, the issues herein also concern the authority and con-duct of the foreman and steward who were working on the University of Pennsylvania job forB & W at the time of the alleged discriminationagainstthe charging party herein, Frank HDonlon, Jr. Since any authority that either the foreman or the steward may have had stemsfrom the "Working Conditions and Scale of Wages of Local Lodge No. 13," it is all the moreimportant that this report comment at some length on this phase of the issues herein.The Respondent Union in order to carry on its affairs and render service to its membershipmaintains a business office in Philadelphia. The Respondent John A. Kennedy is in charge ofthe office in his capacity as businessagent. 10His authority as such stems from the inter-national Union's "Constitution and By-Laws" and from theprovisions set forth in the "Work-ingConditions and Scale of Wages of Local Lodge No. 13." His duties as described in the"Constitution and By-Laws of the International,"are asfollows:BUSINESS MANAGERSSec. 11. Business Managers may be elected in cities or localities where there are suf-ficientmembers to support such an officer. The duties of a Business Manager shall con-sist of organizing, negotiating, handling grievances under existing agreements, assigningmembers to work, collecting dues and such other duties as the Subordinate Lodge or theInternational President may require. He shall also perform the duties required of himunder Sections 15 and 17 of this Article, in the supervision of Auxiliary Lodges. TheBusinessManager shall be bonded, as provided for in Article XIV of the InternationalLodge Constitution, and such bond shall be signed by the Business Manager and thePresident and filed with the President of the Subordinate Lodge.The working rules of Local 13 provide inter alia as regards the duties of the business agentand the stewards assigned to jobs by the business agent as follows:No. 6. It will be understood that the Business Representative's office in the localitiesinwhich the work is being erected will be notified before the start of any job, so that theBusiness Representative can furnish competent Foremen, Boilermakers, Welders andHelpers; and as much advance notice as possible is to be given by the Contractor.No. 7. The Business Representative shall have access to all jobs and it shall be hisduty to appoint Foremen and Stewards on all job.No. 8. The Steward's duties shall be to settle all grievances that may arise on the job;if unable to do so he shall notify the Business Representative; if the Business Repre-sentative is unable to settle the grievance, the International Office shall be notified at onceand give in detail a full report of said grievance. The Steward shall have authority toexamine cards of all members employed as often as he deems necessary. Stewards shallsee that the working rules of the local are enforced and that all safety rules of the state8 See the comment in this regard in the Respondents' brief.9 The International Union is not a party to this proceeding and reference to its constitutionand bylaws is made solely for the purpose of clarifying the issues herein, particularly asregards the activities of Business Agent John A. KennedytoReferred to in the International's "Constitution and By-Laws" as "Business Managers." 348DECISIONSOF NATIONAL LABORRELATIONS BOARDwhere work is being performed are fully complied with. Steward shall not be empoweredto call any strike or work stoppage. The Steward and the Foreman shall be the last menlaid off.In addition to the above, the working rules provide the following as regards the foremen whoare assigned to the jobs coming under the jurisdiction of Local 13:No. 3. All Foremen and Assistant Foremen shall be practical mechanics of the tradeand must hold membership in the Local in the locality in which the job is being performed.There shall be a Foreman on each job and an Assistant Foreman after the firstten men,and an Assistant Foreman for each additional ten men thereafter,except,however, ifthe Companyseesfit to provide additional Assistant Foremen.Orders to men on a jobwillbegiven only by Foremen and/or Assistant Foremen. Thereshall be a working Foreman up to five men and when the fifth man is employed, the Fore-man shall not work with the tools.ParagraphNo. 17of the "Working Rules and Scale of Wages of Local Lodge No. 13" furtherprovides that:No. 17.Only members in good standing shall be employed on all jobs coming under thejurisdiction of Lodge No. 13. All men shall be hired throughthe Business Representa-tive of Lodge No. 13. [Emphasis supplied.]One of the principal duties of the businessagent isto police contractsand/or working agree-ments between the Union and employees in the territory under the jurisdictional control of theUnion. In the instant case Local No. 13 has geographical jurisdiction over 41 counties in theeastern part of Pennsylvania, which includes the city of Philadelphia.The record clearly shows that one of the most important deities of the business agent is tosee that employers with whomLocal 13 has contractual arrangements, either written or oral,employ only members of the Union who are in good standing and that such employees be as-signed to the jobs in accordance with their position on the "out-of-woik" list which is kept inthe Union's office.The custom was, at all times material herein, for employees to report tothe office as soon as a job was completed and register with one of the clerks in attendanceso that his name would then be placed on the "out-of-work" list. When calls for workers arereceived from employers with whom the Union has contractual relations the business agentor someone under his supervision and direction goes to the "out-of-work" list and removesthe name or names of those who are on top of the list, and the member or members thusselected are then sent to the job site. By this process each member on the list graduallyreaches the top and jobs are assigned strictly m accordance with his position on the list. Theobvious purpose of this system is to see that each member of the Union gets a fair "shake,"so to speak, as jobs become available. Having thus determined who is entitled to the job, thebusiness agent or his assistants in the office contact the member or members so selected,either personally or by telephone,telegraph,or some other means of communication.As indi-cated above, and as amply demonstrated in the record, it is the "out-of-work" list and theconsequences which flow from its use by the Union and the Company that"are primarily atissue herein. 11Frank H. Donlon, Jr., joined the Union sometime in 1940 and at all times material hereinwas a member in good standing. Like other members he conformed to the rules of the Union"Though the record contains much testimony as regards the internal affairs of the Union,itis for the most part in the form of "offers of proof" except as to a small portion of thetestimony of Robert Burke, which went into the record without objection by any of theparties,the undersigned is of the opinion that such testimony should not be considered in his deter-mination of the issues herein. Primarily for the reason that to do so would in the long run domore harm than good and be of little or no value in effectuating the policies of the Act. More-over to do so would in the considered opinion of the undersigned be an unwarranted invasionof the rights of the Union as regards its internal affairs. As the undersigned sees it, eventhough there may have been dissensioh amongst the membership as regards the use or abuseof the "out-of-work" list, this is no affair of the Board It is not the function of the Boardto police the internal affairs of unions It is assunied that as democratic organizations theyhave the capacity to police and clean up their own affairs if such be necessary, without anyinterference by the Board or any other instrumentality of Government. For these reasonsthe undersigned ignores all testimony in the record as regards what was said and by whom atmeetingsof Local 13. LOCAL13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS349and entered his name on the"out-of-work"listas soon as a job to which he had been assignedwas completed.SometimeinMarch 1951,he went on the "out-of-work" list.From that dateuntil sometimeinMay 1951,he was referred to but 3 small jobs by Business Agent Kennedy,on whichhe worked a total of about 32 days and which he considered inadequate to supporthis family.As a consequence,Donlon went outside the jurisdiction of the Respondent Unionand secured a job at Claymont,New Jersey,through LocalNo. 193 ofBaltimore,Maryland.He was working as a foreman on this job onJune 14, 1951.On that date Business Agent JohnA. Kennedy sent to him at hishome,1422 North 61st Street,Philadelphia,Pennsylvania, thefollowing telegram:P.ETA167 PD=PHILADELPHIA PENN JUNE 14 354P (sic)Frank Donlon Jr1422 NORTH 61 ST PHILAREPORT FRIDAY EIGHT AM AT PENNSYLVANIA UNIVERSITY COLLEGE POWERHOUSE 30TH AND SOUTH STS FOR MARTY COSTELLOJOHN A KENNEDY(437P)Donlon did not see the telegram until he returnedto his home on the night of June 14, 1951.As soon as he read it he telephonedJoseph St. John,a brother union member,who he knewwas the foreman on the job mentioned in Kennedy's telegram. In the course of his telephoneconversationwith St. John,he told him about the job at Claymont,New Jersey,and askedSt. John if it would be satisfactory for him to complete his work on that job, which was aboutfinished,before reporting for work on the University of Pennsylvania job. St. John assuredhim that this was entirely satisfactory and for him to report either on Monday, June 18, or assoon as theClaymont,New Jersey,job was completed.On the nextday, Friday,June15, 1951,Kennedy called Donlon on the telephone at the Claymont job. According to Donlon's undeniedand uncontradicted testimony,which the undersigned credits,the following conversation betweenthem occurred:Q. What next happened, with reference to this transaction?A.Well, when I got home the following evening--I beg your pardon. There came a tele-phone call in the midst of the day, while I was working, and the erector came and got me,and brought me over to the telephone, and it was Mr. John Kennedy on the telephone.Q. What day would that be?A. That would be Friday, the 15th, the same day I received this other telegram.Q. We aren't talking about another telegram yet. We only have one telegram in therecord.A. This was the 15th.TRIAL EXAMINER SHAW: Now, you are talking about the telephone call?THE WITNESS: That's right, in the office of Merritt Chapman and Scott.Q. (By Mr. Summers) Was that a Philadelphia contractor?A. It was their office.Q. Was that the prime contractor?A. I believe so.Q. On the job9A. He was the general contractor.Q. General contractor?A. That's right.TRIAL EXAMINER SHAW: All right, go ahead.A. (Cont'd) Mr. Kennedy said to me, "Frank Donlon?" I said "Yes," so he said "Thisis John Kennedy," and I said "What do you want with me?" He said "I sent you a tele-gram to go to work," and I said "I know."He said "I am telling you now you are not to go on that job," and I said "I have a tele-gram to go to work, and Ihavewaited a long while to go to work, and I am going to work."Q. (By Mr. Summers) Anything further in that conversationA. He said "No, you are not, because I am going to have you knocked off," and I said,"I am still going to work," and that ended the conversation.Upon his return home that evening Donlon found the following telegram from Kennedy await-ing him:'2it The Respondents made much ado about the authenticity of thetelegramsfrom Kennedy toDonlon, at the hearing herein andagainin their brief which they filed with the undersignedafter the close of the hearing The undersigned has considered their objections and contentions 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDP.ETA160 PD=PHILADELPHIA PENN 15 238PFRANK H DONLON1422 NORTH 61ST ST PHILADO NOT REPORT ON UNIVERSITY OF PENNSYLVANIA JOBMONDAY JUNE 18 AS THISOFFICE DID NOT KNOW YOU WERE WORKING AT GENERAL CHEMICAL JOBJOHN A KENNEDY316POn Monday,June18, 1951,Donlon reported to Foreman Joseph St.John at the University ofPennsylvania,for work on the job that the Employer,B & W. was engaged in for that institu-tion. Upon arrival at the job site he met St. John and Charles Peterson,the steward assignedto the job by Kennedy.St. Johnsaid,"I have been given orders not to let you go to work ...by Kennedy and by Peterson...Kennedy has called Peterson and told hun not to let you gotowork."Peterson,who was present, then said to Donlon,"Kennedycalled me and told menot to let you start on this job." Staddmg nearby during the course of the conversation wasMartin Costello,the erector or superintendent of the job.of whom more anon.Donlon's next contact with the Union was in the latter part of October 1951. At that time,according to Donlon's uncontradicted and undenied testimony which the undersigned credits,the following incident occurred:Q. Where didthis happen,and about when?A. It was at 1321 Arch Street, in our office, our Union office.Q. And about when?A. It was in the latter part of October. Brother Burke was with me at the time.Q. In 1951?A. That's right, sir.Q. Now, what happened?A. I went in to see where I stood on the out-of-work list, and the girl said to me, "Youare not on the out-of-work list." I said "I am not on the out-of-work list?" and she says"No." I said "Well, I was."Mr. Kennedy was there, and he had an inner office, and I said "Well. I would like tospeak tohim," soshe went in and got Kennedy,and he came out, and I said"How come Iam not on the out-of-work list?" He said, "Well, you have been working out in Jersey,and I tookyou off the out-of-work list."I said "I am paying my dues here,and I should be represented on that list."I said "Ihave to go out of my jurisdiction to get a job, and then come back here and find you took meoff." And sohetookthepad,theout-of-work list, and threw it to me, and said "Sign that."I threw it back to him, and I said "I am not signing anything. I should be on the out-of-work list." He said "If you don't sign, you don't go to work."I threw it back to him, and that's when I went out and got a job with the pipefitters, inthe shop- -the pipe shop.Q. Thatwas out ofyour craft?A. That's right, sir.Following the above incident Donlon found it necessary to go outside his craft for employ-ment. Through a friend he secured a permit from the pipefitters' union to work as a pipe-fitter, and worked at that trade until sometime in March 1952. At about that time Donlon wasadvised by one Richard Burke, a personal friend and brother union member, that jobs werein this regard and again rejects them as beingwholly without merit. Particularlybecause theuncontradicted and undenied testimony in the record completely refutes their contention asregardsthe authenticity of the telegrams Since Kennedy did not chose to testify at the hearinghereinin face of the damaging testimonyas regardshis conduct and the activities with whichwe are concerned,it is most difficult to ascertain why the Respondents make such an issue ofthe admissibility of the telegrams in evidence. While it may be true that there have been oc-casions where the facilities of Western Union have been abused by unscrupulous persons,nevertheless, in the considered opinion of the undersigned, this is the extremely rare excep-tion and not the rule. Moreover, it is common and general knowledge that much of the businesslifeof the nation is and has been conducted for generations by means of the telegraph Forexample,counsel for the Respondents themselves used the facilities of Western Union in theirrequestfor extension of time to file briefs in this proceeding The undersigned accepted andgranted their request without questionas regardsthe authenticity of their telegram that waspresented to him for consideration through the processes of the Board. LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS351available in the craft at the Philadelphia Electric Company's plant at Beach and PalmerStreets in Philadelphia, Pennsylvania. The employer there was B & W. Donlon went to the jobsite and was put to work by the foreman on the job. The steward assigned to the job, oneBlackwell,made no objections to his working in spite of the fact that he had neither a re-ferral slip to the job from Kennedy nor had been notified by him that he could work on thejob.According to the record no further objections were made to Donlon's working at histrade by either Kennedy or any other responsible official of the Respondent Union.Another factor which merits consideration is the factthat at no time between June 18, 1951,and thedatein October 1951 when Donlon and Kennedy had their dispute about the "out-of-work" list, did either Kennedy or any member of his staff contact Donlon, though they wellknew that he was available for work within the jurisdiction of Local 13. This is true becausehe so notified St. John, Peterson, and Kennedy himself on or about the time he was denied em-ployment with B & W at the University of Pennsylvania job. Under such circumstances theundersigned is convinced that it is reasonable to infer that one of the reasons he was notreferred to a job during this period was in retaliation for his defiance of Kennedy's authorityto deny him employment on the job at issue herein.Concluding FindingsFrom all of the above the undersigned finds that at all times material herein there existedan understanding or agreement between B & W, the Employer, and the Respondents to theeffect that only members of the Union in good standing would be employed by the Employeron itsjobs performed within the geographical jurisdiction of the Respondent (Local 13) Union,and that only employees cleared through and assigned to such jobs by Business Agent John A.Kennedy would be permitted to work on its jobs and placed on its payroll. This finding is but-tressed by the testimony of Martin Costello, the Employer's representative on the job at issueherein. Costello stood idly by and permitted the Respondent Union to discriminatorily refuseemployment to the charging party herein, Frank H. Donlon, Jr. By his silence Costello ratifiedand adopted the Respondent's position in its successful attempts to deny Donlon employmentbecause he chose to ignore Respondent Kennedy's instructions not toreportfor work at thejob site. Moreover, the record clearly shows that Kennedy's action was predicated on his au-thority as businessagent to regulate and selectfrom the Respondent Union's "out-of-work"listmembers of the Respondent Union whowere to be assignedto jobs within the Union's geo-graphical jurisdiction. By its silence the Employer, B& W, knowingly permitted the Respond-ents to usurp its normal rights to select its employees or discharge them. The mere fact thatthe Employer herein isnot namedas a party to thisproceedingis of no importance, for thesimplereasonthat it is enough if the facts show, and theydo to acertainty here, that Donlonwas denied employment because he chose to refrain fromusingthe Respondents' "out-of-work"list and sought employment on his own initiative.The vice of the Respondents' position herein is the fact that they did successfully cause theEmployer, B & W, todeny employmentto Donlon, which if theEmployerhad independentlyengaged insuch conduct would haveclearly beenviolativeof Section8 (a) (3) of the Act. As theundersigned sees it,it is a violationof the Actif a union causes or induces an employer toviolate Section8 (a) (3) of the Act.As theundersigned seesit,B & W's refusal to employ Donlon without clearancewith theRespondentsof necessitystrengthened their position in its control over its membership, andalso theirrelationship withthe Employer. In the considered opinion of the undersigned, theissuesinvolved hereare well stated in the Board's brief filed in the United StatesCourt ofAppeals for the Second Circuit in N.L.R. B. v. TheRadio Officers'Union of the CommercialTelegraphersUnion, A,F.L., 196 F. 2d 960.Itwellstatesthe law, and for this reason anexcerpt therefrom is set forth hereinbelow. i8The company's refusal to employ Fowler without respondent's clearance of necessityresulted in strengthening the position of respondent in its control over its members, andalso improved its position in its dealings with the employer.Since respondent by enforcingcompliance with its practices and rules became the all important factor in whether a givenemployee would be able to secure a position as a radio officer,nonmembers of necessitywere encouraged to join respondent and live up to its membership requirements in orderiSee 93 NLRB 1523. The undersigned,is not unmindful of the fact that this case is now be-fore the Supreme Court of the United States for review.However,he feels that under all thecircumstances herein the reasoning of the Board in petition for enforcement before the SecondCircuit is applicable to the factual situation found herein. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDto obtain its benefits, and current members wereencouraged to maintain their membershipin order to avoid respondent's hostility. The policy of the Act, however, except in situa-tions covered by the proviso to Section 8 (3), prohibits employers from aggrandizing thepower of a union by permitting to it dictate the terms of employment as was done in theinstant case.Respondent argued before the Board that membership in respondent was not encouragedbecause Fowler, as the Board found, was at all times a member, and the discriminationwas based not on Fowler's lack of membership but rather on his failure to follow theluring hall procedure which respondent sought to impose. However, the Board has con-sistently held that the prohibition in Section 8(3) and 8 (a) (3) of the Act against discrimi-nation encouraging or discouraging membership in a labor organization extends not onlyto discrimination against employee for failure to maintain formal membership in a unionbut also discrimination against employees for failure to perform the various obligationsimposed by unions as a condition of maintaining membership in good standing. The Courtshave fully sustained the Board in this reasonable interpretation of the Act. Colonie FibreCo. v. N. L. R. B., 163 F. 2d 65, 68-69 (C. A. 2); N. L. R. B. v. Newman, 187 F. 2d 488(C. A. 2), enforcing 85 N. L. R. B. 725; N. L. R. B. v. Federal Engineering Co., 153 F. 2d233, 235 (C. A. 6); Union Starch& Refining Co. v. N. L. R. B., 186 F. 2d 1008. 1011 (C. A. 7),certiorari denied, October 8, 1951; Local No. 2880, Lumber & Sawmill Workers Union v.N. L. R. B., 158 F. 2d 365 (C. A. 9). Accordingly, when, as in the instant case the discrimi-nation occurred for the purpose of enforcing compliance with respondent's practices onwhich retention of membership depended, such discrimination was in fact an encourage-ment of membership within the meaning of Section 8 (3). Moreover, the fact that thediscrimination was applicable to Fowler as a member of the respondent, does not precludea violation of Section 8 (3), for the discriminatory act equally encourages union member-ship whether directed against a member or a nonmember of a union.The collective bargaining agreement between respondent and the company provided thatnone of respondent's members could be employed without respondent's clearance. As wehave seen, the company desired to employ Fowler both in February and April, and the onlyreason for its failure to do so was respondent's adamant refusal to issue Fowler the nec-essary clearances. Respondent's refusals, therefore, caused the discrimination againstFowler, and as the Board found, respondent thereby violated Section 8 (b) (2) of the Actwhich makes it an unfair labor practice for a labor organization "to cause or attempt tocause an employer" to unlawfully discriminate against an employee.By the conduct described above the undersigned finds that the Respondents herein independ-ently violated Section 8 (b) (2) of the Act.The undersigned also finds that the Respondents by refusing to clear Donlon for employ-ment with B & W, after he had been assured by Foreman St. John that he would be given em-ployment on the job involved herein, violated Section 8 (b) (1) (A) of the Act. This section ofthe Act makes it an unfair labor practice to restrain or coerce any employee in the exerciseof his rights under Section 7 of the Act which includes the right to refrain from any or all con-certed activity.Although the undersigned has found above that there is no evidence of any written agreementbetween the Respondent Union and B&W, he has found thattherewas an arrangement or under-standing between them to the effect that only members of Local 13 would be hired on jobs withinits geographical jurisdiction. Under such circumstances Donlon was not legally required toeven belong to the Union, or to maintain membership therein, let alone conform to its hiringand employment practices with any employer. Consequently, he could seek employment wher-ever he pleased and he was not required to conform to Respondents' practice and use of its"out-of-work" list, or "hiring hall" policies (if one chooses to call the arrangement such).Hence, when the Respondents caused Frank H Donlon, Jr., to be denied employment by B& Won the morning of June 18, 1951, in an effort to compel him to conform, it restrained andcoerced him with respect to his right as an individual to refrain from this form of concertedactivity in violation of Section 8 (b) (1) (A) of the Act.Clearly such conduct constitutes restraint and coercion within the meaning of the Act. Herethe conduct of the Respondents caused Donlon to be denied employment at the place of hischoice, and is economic coercion at its worst. In such an atmosphere workers are not free toengage in or refrain from engaging in "concerted activities." Such power should not beexercised by either unions or employers. To permit unrestrained control over the means oflivelihood of workers would in the considered opinion of the undersigned defeat the purposesof the Act as stated in its preamble both before and after its amendment. It places a premiumon orthodoxy and discourages those amongst us who may choose to be "non-conformists," soto speak. LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS353In view of all of the foregoing,mcludmgthe use of the "out-of-work" list,which the under-signed finds to have been a hiring-hall procedure,also including the requirement that em-ployees be cleared with the Respondent Union, and of the RespondentUnion'srefusal to grantFrank H. Donlon,Jr., clearance and/or approve him for employment on June 18,1951, becauseof his refusal to conform tothe "WorkingConditions and Scale of Wages ofLocalLodge No.13," the undersigned concludes and finds that the RespondentUnion andthe Respondent JohnA. Kennedy caused theEmployer,Babcock &WilcoxCo.,to discriminate in regard to the hireof Frank H. Donlon,Jr., in violationof Section8 (a) (3) of the Act and therebythe RespondentUnion and the RespondentJohn A.Kennedy violated Section 8 (b) (2) and 8(b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in section III, above, occur ring in connection withthe operationsof the Employer, Babcock & Wilcox Co., describedin section I, above, have aclose,intimate,and substantialrelation to trade,traffic,and commerceamong theseveralStates, and tend to lead to labor disputes burdening and obstructing commerceand the freeflow ofcommerce.V. THE REMEDYSince it has been found that the Respondents have engaged in unfair labor practices, theundersigned will recommend that each of them cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Ithas been found that the Employer herein, Babcock& Wilcox Co.,has discriminated inregard to hire and tenure of employmentof Frank H.Donlon, Jr., at the request and demandof the Respondent Union and RespondentJohn A.Kennedy,its business agent,thus causing theEmployer,Babcock & Wilcox Co., to so discriminate against Frank H. Donlon,Jr. The dis-criminatory action taken by the Respondents in respectto Frank H.Donlon,Jr., was basedupon their hiring-hall practices(i.e., use of the Respondent Union's "out-of-work"list), whichrequired employees to be cleared by the Respondent Union in its issuance of job-referralcards,permits,or assignment of employees to work for employers within the limits of itsgeographical jurisdiction as defined and described in its "Working Rules and Scale of Wagesof Local Lodge No. 13."Since the vice of the discriminatory action taken in regard to Donlonarose from these practices,itwillbe recommended that the Respondents cease and desistfrom the practice of requiring employees of and applicants for employmentwiththe Employertoobtain clearance of job referrals from the Respondent Union and Respondent John A.Kennedy.The problem of devising a remedy for the discriminatory action of the Respondents hereinin their denying permission for Donlon to work for the Employer, Babcock &Wilcox Co., onitsUniversity of Pennsylvania job presents considerabledifficulty,since thatjob was com-pleted on or about October6, 1951.Again the very nature of the business of employers withwhomthe RespondentUnion haslawful agreements makes any recommendation for back payextremely difficult for the simple reason thatthe jobs theyhave are ofnecessityof indefiniteduration.The record clearly shows that members of the Union may work for any number ofemployers in the course of a calendar year at numerous locations throughout the territoryunder the Union's jurisdiction.In general,the record shows that as jobs are commenced em-ployees are placed on the payrolls of these employers and dropped therefrom as soon as thejobs are completed.Under such circumstances and upon the entire record in the case,the undersigned willrecommend that the Respondentsnotify theEmployer herein thatthey haveno objections toitsemployingFrank H.Donlon, Jr.,on any jobs that it currently may have in progress at thetime this Intermediate Report is issued.Itwill also be recommendedthat,the Respondentsnotify any and all employerswithwhom it has contractual arrangements,written or oral,understandings or agreements,lawful or unlawful(within the meaning of,t'heAct), that theyhave no objection to their employingFrank H.Donlon, Jr.,in any capacity either within orwithout thelcrafts over which the Union claims jurisdiction,historically or otherwise. As toback pay, the undersigned will recommend that the Respondent Union make Frank H. Donlon,Jr.,wholefor any loss of payhe may havesuffered as a result of its discrimination againsthim by causing the Employer,Babcock & Wilcox Co.,to deny him employmenton the Univer-sity of Pennsylvania job in thecity of Philadelphia,Pennsylvania,on June 18,1951, to thedate of that job's completion on or about October 6, 1951,less his net earnings 14 duringl4Crossett Lumber Company, 8 NLRB 440 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid period. ibNow as regards the period after October 6, 1951, to the date uncertain inMarch 1952 when Donlon secured employment with the Employer herein, Babcock & Wilcox Co.,at a job it was engaged in for the Philadelphia Electric Company at Beech and Palmer Streetsin the city of Philadelphia, Pennsylvania, without any objection or interference of any kindfrom either of the Respondents herein. Since the record shows that on or about an uncertaindate in the latter part of October 1951, Donlon went to the business office of the RespondentUnion and at that time engaged in an argument with Respondent John A. Kennedy, the upshotof which was that Donlon requested that his name be withdrawn from consideration for anyjobs that the Respondent might lawfully recommend him for employment with employers withwhom the Respondent may have had lawful contractual arrangements, and thus by so doingmadeit impossible for either of the Respondents to lawfully recommend him for employmentwithinthe craft, and in the absence of any showing in the record that he attempted to seekemployment at his trade within the geographical jurisdiction of the Respondent Union, theundersignedisof the opinion that under such circumstances no recommendation for back payfor saidperiod is warranted. The undersigned takes this position because he feels that torecommendback pay for this period would be in the nature of a penalty and, in the long run,wouldnot effectuate the policies of the Act, particularly since any power the Board has torecommend back pay for employees discriminatedagainstby either employers or unionsstems from its inherent power to "effectuate" the policy of the Act. Since Donlon was at thetime of his argument with Respondent Kennedy a memberin good standingin the RespondentUnion, it wouldseemthat the correction of any evils that existed in the conduct of the Union'saffairs should come from its membership through democratic processes, and not by way ofpenaltiesimposed by the Board or other agencies of Government. For precisely this samereason theundersignedwill not recommend that the Respondent Kennedy, the Union's businessagent, be held personally liable fora proportionalshare of the back pay recommended above.Moreover, the undersigned doesnot interpretthe Act to mean that a business agent of a unioncan be jointly liable with theunionfor liability for back pay. As the undersigned sees it theyare notseparateentities under the Act, but one and the same, the business agent being nothingmore than the voice of theunion or, legalistically speaking,its"creature" insofar as finan-cial liability is concerned. Though they might be civilly liable for a tort action under certaincircumstances, such analogy is not pertinent or controlling here. True, the record clearlyshows that Respondent Kennedywas responsiblefor the denial of employment to Donlon by theEmployer, but the Act as the undersigned sees it does not authorize the Board to direct theagent of a labororganizationto reimburse an employee for back pay lost as a result of dis-criminatory actionagainsthim. Section 10 (c) provides that in the Board's remedial order,itmay require back pay of an "employer or labor organization." No reference is made to anagent of a labor organization, although Section 8 (b) specifically prohibits the commission ofunfair labor practices by labor organizations and theiragents. In view of the specific limita-tions imposed separately upon "a labor organization" and its "agents" by Section 8 (b), andthe definition of a labororganizationin Section 2 (5) of the Act, it may not be assumed thatCongress intended the term "labor organization" as used in Section 10 (c) to include its"agents." The coupling of the words "labor organization" and "agents" in Section 8 (b) byspecific use of the terms and the ommission of "agents" from the relevant provision of Sec-tion10 (c) evidences a statutorydesignto limit the obligation for back pay to employers andunions.The undersigned will accordingly not recommend that Respondent Kennedy reimburseDonlon forwage losses resultingfrom the discrimination against him.Upon the basisof the foregoing findingsof fact and upon the entire record in the case, theundersigned makesthe following:CONCLUSIONS OF LAW1,The operations of Babcock & Wilcox Co. constitute trade, traffic, and commerce amongthe several States within themeaningof Section 2 (6) and (7) of the Act.2.Local 13, International Brotherhoodof Boilermakers,Iron Ship Builders, and Helpersof America, AFL, is a labor organization within the meaning of Section 2 (5) of the Act, andJohn A. Kennedy is its business agent.3.By causing the Employer, Babcock & Wilcox Co., to discriminatein regardto the hireand tenure of employment of Frank H. Donlon, Jr., in violation of Section 8 (a) (3) of the Act,the Respondent Union and Respondent John A. Kennedy have engaged in and areengaging inunf*r labor practices within the meaning of Section 8 (b) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of the rights15 F. W. Woolworth Company, 90 NLRB 289. NATIONAL ASSOCIATION OF BROADCASTENGINEERS355guaranteed in Section 7 of the Act, the Respondent Union and Respondent John A. Kennedy haveengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]NATIONAL ASSOCIATION OF BROADCASTENGINEERS ANDTECHNICIANS, C.I.O., HOLLYWOODCHAPTERandNA-TIONAL BROADCASTING COMPANY, INC.Case No. 21-CD-31. June 4, 1953DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, whichprovides that "whenever it is charged that any person has en-gaged in an unfair labor practice within the meaning of para-graph (4) (d) of section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall have arisen, . . . "On October 29, 1952, National Broadcasting Company, Inc.,herein called NBC, filed with the Regional Director for theTwenty-first Region a charge against National Association ofBroadcast Engineers and Technicians, C.I.O., Hollywood Chap-ter,'herein called NABET, alleging that it had engaged inand was engaging in certain activities proscribed by Section8 (b) (4) (D) of the amended Act. It was alleged, in substance,that NABET had induced and encouraged employees of NBC toengage in a strike or a concerted refusal to work in the courseof their employment with an object of forcing or requiring NBCto assign particular work to employees who are members ofNABET rather than to employees who are members of Inter-national Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada,A. F. of L., Local 33, herein called IATSE.Pursuant to Sections 102.71 and 102.72 of the Board's Rulesand Regulations, the Regional Director investigated the chargeand provided for an appropriate hearing upon due notice to allthe parties. Thereafter, a hearing was held before Louis S.Penfield,hearing officer, on February 24-26, 1953. Thehearing officer permitted IATSE to intervene on the basis ofits claim to jurisdiction over the work tasks involved hereinand its contract with NBC. All parties appeared at the hearingand were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearingon the issues. The rulings of the hearing officer made at thehearing are free from prejudicial error and are hereby af-firmed.2 All parties were afforded an opportunity to arguetThe name of Respondent Union appears as amended at the hearing.2 At the conclusion of NBC's presentation of its case on direct, NABET moved to dismissthe notice of charge. The hearing officer referred the motion to the Board. For the reasonsstated hereinafter, the motion is denied.105 NLRB No. 59.